Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed as currently amended.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20200274206 belongs to the instant assignee and is cited for background relevance.
CN107679938 discloses a storage device sharing platform management system, comprising a mobile terminal, a cloud management system and storage device system, said cloud management system is respectively connected with the energy storage device system and mobile terminal communication; said mobile terminal is used for submitting a request to the cloud management system, a payment and receiving energy storage device state information provided by the cloud end; the cloud management system, energy storing device for receiving system state information, unlocking, locking, calculating the fee and deducting expense; the energy storage device system for providing usable energy to the user. However, ‘938 does not disclose the claims as currently amended.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859